   Case 1:20-cv-00858-MN Document 5 Filed 08/27/20 Page 1 of 1 PageID #: 21


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 PATRICK PLUMLEY, Individually and On           )
 Behalf of All Others Similarly Situated,       )
                                                )
                        Plaintiff,              )   Case No. 1:20-cv-00858-MN
                                                )
          v.                                    )
                                                )
 RESTORBIO, INC., JEFFREY A.                    )
 CHODAKEWITZ, PAUL FONTEYNE,                    )
 MICHAEL GRISSINGER, CHEN SCHOR,                )
 JONATHAN SILVERSTEIN, DAVID                    )
 STEINBERG, LYNNE SULLIVAN,                     )
 ADICET BIO, INC., and PROJECT OASIS            )
 MERGER SUB, INC.,                              )
                                                )
                        Defendants.             )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

         PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action, and no class has been certified in the

Action

 Dated: August 27, 2020                             RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                             Attorneys for Plaintiff
